Citation Nr: 1456404	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to a rating in excess of 30 percent for migraines.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for migraines.  An increased rating, to 30 percent, was granted in a January 2010 rating decision, effective from the date of claim, July 31, 2008.  The Veteran's claims file is now in the jurisdiction of the Nashville, Tennessee RO.  

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For purposes of clarity, this issue is listed on the first page of this decision.  

The Veteran had also initiated, but did not perfect, an appeal of the denial of a rating in excess of 30 percent for residuals of a cholecystectomy with irritable bowel syndrome.  The RO accepted the Veteran's March 3, 2010 correspondence as a substantive appeal; however, it addressed the migraine headache claim only.  The RO clarified that the migraine headache claim was the only issue that was on appeal in April 5, 2010, correspondence to the Veteran, despite the subsequent issuance of a January 2011 supplemental statement of the case that included the cholecystectomy issue.  Consequently, the cholecystectomy matter is not before the Board.  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his migraines are reasonably shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met for a 50 percent rating, but no higher, for his migraines.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  The RO sent the Veteran an August 2008 letter that informed him of the requirements needed to establish an increased rating for migraines.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran was afforded an adequate VA examination. The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 8100 provides ratings for migraine headaches.  A 10 percent rating is warranted when there is evidence of migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted when there is evidence of characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent (maximum) rating is warranted when there is evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The phrase "productive of economic inadaptability" does not require that a Veteran be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's claim for an increased rating was received on July 31, 2008; the relevant period for consideration in this appeal begins one year prior to that submission (i.e., in July 2007).  See 38 C.F.R. § 3.400(o).  His migraines are currently rated 10 percent prior to July 31, 2008, and 30 percent from that date.  

VA treatment records prior to August 2008 show general complaints of continued headaches that were not relieved by pain medication.  

On August 2008 VA examination, the Veteran reported a history of progressively worsening headaches that occurred weekly with most attacks being prostrating and lasting 1-2 days.  The examiner noted that the migraines had significant effects on the Veteran's usual occupation, including decreased concentration, vision difficulty, pain, and having to be in a dark room when the headaches are prostrating.  The effects on usual daily activities were mild impairment of exercise and moderate impairment of chores and sports.  

February and March 2009 private treatment records from Specialists in Pain Management show that the Veteran reported recurrent headaches that interfered with sleep and most, but not all, daily activities.  He also reported that the pain was present constantly, and that since onset the overall severity of the pain had greatly increased.  Aggravating factors included bright or flashing light and loud noise.  Relieving factors included avoiding bright light and loud noise and squeezing his skull by both eyes.  Associated manifestations included bruxism bilaterally with equal intensity, chronic nasal airway obstruction or congestion on both sides with equal intensity, nausea and vomiting, and recurrent sinusitis.  It was noted that the effects on his life were inability to work and do housework.  

VA treatment records show that in March 2009, the Veteran reported daily headaches that were getting worse and did not respond to medication; on March 2009 psychiatric evaluation, he was in obvious pain and discomfort, his concentration was good depending on the severity of his headache, and there was an increasing rate of forgetting words while talking, often in midsentence; in September 2009, he reported continued daily headaches, with severe exacerbations "that put me to bed" 6 times a month, up from 4-5 times per month earlier that year; and in February 2010, he reported worse headaches that were "near constant now."  

In a February 2011 statement, the Veteran indicated that he had episodes of completely prostrating headaches 6-7 times per month, lasting approximately 1-3 days (a few lasted over 4 days).  He stated that he cannot function during the headaches, and he has to go to a dark, quiet room and keep a vomit bucket close.  He asserted that he was unable to work or take part in normal daily activities due to the migraines.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that throughout the appeal, the Veteran's migraines have more closely approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  On August 2008 VA examination, he reported a history of headaches that occurred weekly with most attacks being prostrating and lasting 1-2 days.  Thereafter, his headaches increased in frequency and severity, and in February 2011, he reported that he had prostrating headaches occurring 6-7 times a month (up from 4-5 times per month earlier that year) and lasting 1-4 days.  In light of the foregoing, the Board finds that a 50 percent (maximum) schedular rating is warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected migraine headaches.  Comparing his migraine disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture:  the migraine symptomatology (i.e., frequent prostrating and prolonged attacks productive of severe economic inadaptability) is contemplated by the rating schedule.  To the extent that he has nausea, vomiting, bruxism, chronic nasal airway obstruction or congestion, and recurrent sinusitis, the Board notes that he is separately service-connected for disabilities with analogous symptoms (i.e., gastroesophageal reflux disease (GERD), temporomandibular dysfunction, and chronic sinusitis).  Such symptoms are for consideration in rating those disabilities, which are not currently before the Board.  For these reasons, referral for extraschedular consideration is not warranted.  

In summary, the evidence supports a 50 percent rating - the maximum schedular rating available under Diagnostic Code 8100 - for migraine headaches from July 31, 2008.  To that extent, the appeal is granted.  


ORDER

A 50 percent rating, but no higher, for the Veteran's migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.    


REMAND

As noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU, as the Veteran has alleged that he is unemployable due to his service-connected disabilities (e.g., migraines, GERD, temporomandibular dysfunction, and chronic sinusitis).  The Board acknowledges that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  

Although a March 2009 rating decision denied a TDIU during the pendency of this appeal, the decision above grants an increased rating for the Veteran's migraines from July 31, 2008; consideration of a TDIU should include consideration of this.  In order to properly adjudicate this claim, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his service-connected disabilities (i.e., those not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his disabilities since March 2010.  

2.  Schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s) (migraine headaches; residuals of cholecystectomy with irritable bowel syndrome; degenerative joint disease of the right shoulder; residuals of a right heel spur and Achilles repair; left and right foot hallux limitus, status post-surgical repair; tinnitus; chronic sinusitis; gastroesophageal reflux disease; thyroid cancer; hearing loss; hemorrhoids; temporomandibular dysfunction; and scars of the upper arms, back and flank), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  

3.  Then, review the record and readjudicate the remaining claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


